Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 5, 2001, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board ruling that claimant lost her employment as a legal secretary due to disqualifying misconduct. As a legal secretary, claimant was aware of the confidential nature of her employment. Nevertheless, claimant admittedly copied letters contained in personnel files of former employees of the law office during working hours and removed such copies from the office in order to support a potential future claim against the employer. Claimant refused the employer’s demand to return the letters, requiring the employer to contact the local police to retrieve them from claimant’s home. Inasmuch as claimant’s conduct was detrimental to the employer’s interest (see Matter of Rothman [Sweeney], 242 AD2d 818; Matter of Naymark [Tanagraphics, Inc. — Sweeney], 232 AD2d 804), we find no reason to disturb the Board’s decision. Although claimant maintained that she was discharged because she needed time off due to health problems, this created a credibility issue for the Board to resolve {see Matter of Reifer [D’Angelo — Commissioner of Labor], 253 AD2d 949; Matter of Heeb [Sweeney], 242 AD2d 772). Claimant’s remaining contention has been reviewed and found to be without merit.
Spain, J.P., Carpinello, Rose, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.